Citation Nr: 0513286	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pterygium, left eye postoperative (claimed as 
left eye condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 until 
October 1968, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for pterygium of the left eye 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1969 rating decision, the RO denied the 
veteran's claim for service connection for pterygium of the 
left eye.  The veteran did not appeal.

2.  Evidence submitted and obtained since the September 1969 
rating decision had not previously been submitted to agency 
decisionmakers; it relates to an unestablished fact necessary 
to substantiate the claim; it is neither cumulative nor 
redundant of the evidence of record at the time of the final 
denial of the claim sought to be reopened; and, it raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying service 
connection for pterygium of the left eye is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004). 

2.  Evidence received since the September 1969 rating 
decision is new and material; therefore, the claim for 
service connection for pterygium of the left eye is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not initiated within the allowed time period.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302(a).  In order to perfect an appeal, a veteran must 
file a substantive appeal following the issuance of the 
statement of the case (SOC).  See 38 C.F.R. § 20.202.

In this case, the veteran's claim of entitlement to service 
connection for pterygium of the left eye was denied by a 
September 1969 rating decision, and veteran did not appeal 
the decision.  Because the veteran did not appeal the 
decision within one year of the rating decision, the RO's 
September 1969 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

In a March 2002 rating decision, the RO declined to reopen 
the case citing the lack of new and material evidence.  
However, the issue of entitlement to service connection for 
pterygium of the left eye appears to have been implicitly 
reopened by a decision review officer (DRO) in the 
Supplemental Statement of the Case (SSOC), because the DRO 
reached the merits of the claim, and denied the benefits 
sought.

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  One exception 
to this rule is found at 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In support of his application to reopen his claim of 
entitlement to service connection for pterygium of the left 
eye, the veteran submitted and the RO obtained: a January 
2004 VA examination and medical opinion regarding the 
veteran's eye condition, an eye exam treatment record dated 
in November 2001, and the veteran's own testimony given at a 
hearing before the Board in February 2005.

The VA examiner reviewed the veteran's claims file and 
examined the veteran.  The examiner found conjuntival and 
corneal scarring secondary to the nasal peterygiectomy of the 
left eye.  He noted that while there was evidence of 
conjunctivitis during active duty, there was no record of 
pterygium of the left eye while in service.  The examiner 
indicated that the most common etiology for pterygium 
formation is believed to be exposure to ultraviolet 
radiation, while less common causes are allergens, toxic 
chemicals, and irritants such as dirt, dust, and air 
pollution.  The examiner opined that, although it would be 
unlikely, a person could speculate that the veteran's 
exposure to sunlight while in Vietnam was the causative event 
for his pterygium of the left eye.

In February 2005, the veteran gave testimony at a hearing 
before the Board.  He indicated that he began to notice a 
small dot in his vision while in service around September 
1968.  The veteran indicated that he applied for surgery to 
correct the pterygium in June of 1969 at a VA hospital, and 
that he underwent the surgery in August 1969.  The veteran 
further added that his left eye currently itches and burns a 
lot, gets red, and generally irritates him.

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
giving testimony, the veteran was not diagnosing pterygium; 
rather, he was giving an account of the symptomatology that 
he experienced over a period of time.  As such, the Board 
finds his account credible evidence of his left eye 
condition.

The evidence submitted since the 1969 rating decision is new 
in that it was not previously submitted to agency 
decisionmakers.  See 38 C.F.R. § 3.156(a).  Furthermore, the 
January 2004 VA examination and findings and the veteran's 
testimony are material in that they relate to unestablished 
facts necessary to substantiate the claim (i.e., a link 
between a present chronic disability and the veteran's time 
in service, which are required to establish service 
connection).  See 38 C.F.R. §§ 3.156, 3.303(a).  As such, the 
Board finds that the evidence is new and material under the 
current regulations because it raises a reasonable 
possibility of substantiating the claim for service 
connection for pterygium of the left eye.

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for pterygium 
of the left eye is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pterygium of the left 
eye postoperative (claimed as left eye condition) is 
reopened.


REMAND

The veteran indicated in his hearing before the Board that he 
had surgery to correct the pterygium in August 1969, but the 
veteran's claims file unfortunately does not contain any 
record of the surgery, with the exception of a VA exam from 
September 1969 citing "operation of the eye" as the reason 
for time lost.  On an October 1969 examination report, a 
physician indicated "suture of conjunctiva nasally left eye 
with gut sutures present," and "small triangular peas nasal 
cornea of the left eye."  The diagnosis given was "suture 
of conjunctiva nasally in the left eye with gut sutures 
present."  The claims file contains neither records from the 
veteran's eye surgery in 1968, nor any documentation of 
attempts to locate those records.  

In his application in August 1969 the veteran indicated that 
he had received treatment for glass in his eye in August 
1968, but there is no indication of such in his SMRs.  
Additionally, as indicated above, the veteran underwent a VA 
examination in January 2004, which contained a diagnosis, but 
did not render an opinion as to whether it was as likely as 
not that the veteran's current disability was related to his 
eye infection in service. 

Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.  As such, 
this matter is REMANDED to the RO via the AMC for the 
following action:

1.  Obtain the veteran's medical records 
from the Temple VA Medical Center in 
Texas (located between Dallas and Waco).  
Specifically, search for surgery and 
treatment records from May through 
October 1969.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Following receipt of any VA treatment 
records or a negative response, the RO 
should refer the veteran's claims file to 
a physician for an opinion regarding the 
nature and etiology of the veteran's 
pterygium of the left eye.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any opinion rendered must be supported by 
complete rationale.  Specifically, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's pterygium of the left 
eye either began during service or as a 
consequence of the veteran's service.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection for pterygium of the 
left eye has been established.  If the 
benefits sought are not granted, the 
veteran should be furnished a SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




